Citation Nr: 0604958	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-06 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease status post myocardial infarction, as secondary to 
service-connected post traumatic stress disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000, February 2001, July 
2002, and March 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that granted the veteran's claim of entitlement to 
service connection for PTSD and assigned an initial 
evaluation of 50 percent disabling, denied service connection 
for coronary artery disease, and denied the veteran's claim 
of entitlement to a total evaluation for individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran perfected a timely appeal of these determinations 
to the Board.

In April, the veteran and  his spouse, accompanied by the 
veteran's representative, testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge.  At the 
hearing, the record was held open for thirty days in order to 
allow the veteran time to submit additional evidence.  
Additional evidence was submitted accompanied by a waiver of 
RO consideration.  This evidence will be considered by the 
Board in evaluating the veteran's claim.  

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for PTSD, 
the Board has framed this issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The issues of entitlement to a higher evaluation for PTSD and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Service connection is in effect for PTSD, evaluated as 50 
percent disabling from March 15, 1999.

3.  The veteran has non-service connected coronary artery 
disease that is aggravated by his service-connected PTSD.  


CONCLUSION OF LAW

Aggravation of the veteran's nonservice-connected coronary 
artery disease is proximately due to or the result of his 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  

II.  Entitlement to service connection for coronary artery 
disease, as aggravated by service-connected PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

If the Board is presented with conflicting medical evidence, 
it is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this regard, the Board notes that 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have both specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  Instead, in Guerrieri, the Court 
offered guidance on the assessment of the probative value of 
medical opinion evidence.  The Court instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.

In this case, the medical evidence indicates that the veteran 
suffers from PTSD, for which he is service-connected, and 
coronary artery disease.  Thus, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on whether the veteran's PTSD is 
related to his service-connected coronary artery disease.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran does not contend that the medical evidence 
supports a finding that his coronary heart condition is 
caused by his service-connected PTSD.  Rather, the veteran 
contends that his non-service connected heart condition has 
been aggravated and made worse by his PTSD.  

The medical evidence related to this question consists of 
private and VA treatment records and VA examination reports.  

In February and July 2002, the veteran was examined by a VA 
physician in connection with his condition.  The February 
2002 examiner noted that the veteran's claims file was 
available and reviewed in connection with the examination.  
The veteran's medical history was reviewed and the veteran 
was noted to be status post open heart surgery with double 
coronary artery grafts times two.  The veteran was also noted 
to have increased heart problems due to stressful situations 
that he faces, including the September 1991 death of his 
niece and stress at work.  It was noted that the veteran 
developed myocardial infarctions due to these stressful 
situations, and was hospitalized for this after the death of 
his niece.  The veteran also indicated that his PTSD had 
caused his anxiety to increase along with sleep deprivation 
and fatigue.  The veteran indicated that, as long as he is 
not in contact with many people and is very quiet and still, 
he usually does not develop chest pain.  But when he is faced 
with a very stressful situation, he will develop chest pain 
and sometimes require hospitalization.  

In July 2002, the VA examiner was asked to specifically 
address whether the veteran's PTSD aggravates his non-service 
connected coronary artery disease.  The examiner stated that 
"[t]he problem is that in this patient there is a 
possibility that this can happen, but the patient's baseline 
cardiac symptoms and symptoms from his PTSD cannot be 
differentiated because the patient is not able to mention any 
episode in which he had angina associated with an episode of 
PTSD.  Therefore, I am unable to say how his PTSD aggravates 
his coronary artery disease because of this."  

The veteran's claims file also contains numerous private 
treatment records related to both his heart and psychiatric 
conditions.  With respect to the question at hand, however, 
the most pertinent opinion is contained in an April 2001 
report of the veteran's private physician.  In this report, 
the veteran's physician stated that "[t]his patient is a 
long-term patient of mine.  The patient is being seen for 
coronary heart disease. . . .  It is my professional opinion 
that his post traumatic stress syndrome has significantly 
aggravated his cardiac condition and is a contributing factor 
to his disability."

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for the veteran's 
coronary artery disease.  In reaching this determination, the 
Board notes that the veteran is competent to report his 
experiences, including his chest pain symptoms related to 
stressful events.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board also finds the VA opinion, regarding the 
relationship between the veteran's conditions, to be 
equivocal, indicating on the one hand that such a 
relationship is possible, but then failing to state how the 
veteran's PTSD aggravates his coronary artery disease.  On 
the other hand, the veteran's private physician, who had been 
treating the veteran in connection with his condition, gave 
an unequivocal opinion relating the veteran's heart condition 
with his PTSD, stating that in his professional opinion 
"post traumatic stress syndrome has significantly aggravated 
his cardiac condition and is a contributing factor to his 
disability."  Based on the facts of this case, the Board 
finds that opinion of the veteran's private physician is more 
probative and is not contradicted by other evidence of 
record.  

Thus, as the Board finds that the evidence in the record is 
at least in equipoise, the Board resolves all reasonable 
doubts in the veteran's favor, and finds that the evidence 
supports a finding that the veteran's PTSD has aggravated his 
non-service connected coronary artery disease.  The appeal is 
granted.


ORDER

Service connection for coronary artery disease status post 
myocardial infarction is granted. 


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to an evaluation in 
excess of 50 percent for PTSD and entitlement to TDIU must be 
remanded for further action.

In this case, the veteran was afforded VA examinations in 
December 1999 and September 2001 in connection with his 
increased rating claim.  Subsequent to these examinations, 
the veteran testified before the Board in April 2005.  In 
that testimony, the veteran stated that his PTSD had gotten 
worse since the date of his last examination and that his 
symptoms had worsened.  Because the veteran's service-
connected disability appears to have worsened since his most 
recent examination, the Board concludes that this matter must 
be remanded for the veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that the veteran was entitled to a 
new examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

Prior to conducting the examination, the RO should associate 
with the claims folder any outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2004).  In this 
regard, the Board observes that the veteran has received 
treatment for his PTSD at the Vet Center in Orlando, Florida.  
On remand therefore, the RO should update the veteran's 
medical records from this facility and obtain records dated 
since August 2002.  In this regard, the Board notes that any 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In addition, a review of the veteran's claims file indicates 
that the veteran applied for and may be receiving disability 
benefits from the Social Security Administration.  The 
veteran's claims file, however, contains no records related 
to SSA disability benefits, other than an application letter.  
The RO should therefore make all necessary attempts to obtain 
these records, if available.  38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).

Finally, with respect to the veteran's TDIU claim, the Board 
finds that the resolution of the veteran's outstanding claims 
may impact this claim.  Indeed, if the evaluations of the 
veteran's disabilities are increased, and a single or 
combined 100 schedular evaluation resulted, the total rating 
issue will be rendered moot.  See Green v. West, 11 Vet. App. 
472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  
Under these circumstances, the Board finds that, as the 
veteran's outstanding issues are inextricably intertwined 
with the TDIU issue, they should be considered together, and 
thus a decision by the Board on the veteran's TDIU claim 
would now be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, that have 
treated him for his service connected 
disabilities since August 2002.  The 
veteran should also be invited to submit 
any additional evidence in his possession 
that may be relevant to his claim.  

The RO should obtain all treatment 
records from the Vet Center in Orlando, 
Florida for the period from August 2002 
to the present, together with any 
additional pertinent records identified 
by the veteran, and associate them with 
his claims folder.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the veteran 
should be informed in writing. 

2.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current extent and severity 
of his service-connected PTSD.  The 
examiner should review the evidence in 
the claims folder, and acknowledge such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

4.  Then the RO should then readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


